             IN THE UNITED STATES DISTRICT COURT FOR THE
                     MIDDLE DISTRICT OF TENNESSEE
                          NASHVILLE DIVISION

T.C. ON BEHALF OF HER MINOR CHILD, S.C., )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )   Civil No. 3:17-cv-01098
                                         )   Judge Trauger
METROPOLITAN GOVERNMENT OF               )
NASHVILLE AND DAVIDSON COUNTY,           )    LEAD CASE
TENNESSEE, D/B/A METROPOLITAN            )
NASHVILLE PUBLIC SCHOOLS,                )
                                         )
      Defendant.                         )

______________________________________________________________________________




JOHN DOE AND JANE DOE #1 ON BEHALF        )
OF THEIR MINOR CHILD, JANE DOE #2,        )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )   Civil No. 3:17-cv-01159
                                          )   Judge Trauger
METROPOLITAN GOVERNMENT OF                )
NASHVILLE AND DAVIDSON COUNTY,            )    Member Case
TENNESSEE, D/B/A METROPOLITAN             )
NASHVILLE PUBLIC SCHOOLS,                 )
                                          )
      Defendant.                          )
______________________________________________________________________________




  Case 3:17-cv-01098 Document 102 Filed 05/06/19 Page 1 of 3 PageID #: 4164
SALLY DOE ON BEHALF OF HER MINOR                 )
CHILD, SALLY DOE #2,                             )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )   Civil No. 3:17-cv-01209
                                                 )   Judge Trauger
METROPOLITAN GOVERNMENT OF                       )
NASHVILLE AND DAVIDSON COUNTY,                   )   Member Case
TENNESSEE, D/B/A METROPOLITAN                    )
NASHVILLE PUBLIC SCHOOLS,                        )
                                                 )
        Defendant.                               )


______________________________________________________________________________

MARY DOE #1 ON BEHALF OF HER MINOR               )
CHILD, MARY DOE #2,                              )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )   Civil No. 3:17-cv-01277
                                                 )   Judge Trauger
METROPOLITAN GOVERNMENT OF                       )
NASHVILLE AND DAVIDSON COUNTY,                   )   Member Case
TENNESSEE, D/B/A METROPOLITAN                    )
NASHVILLE PUBLIC SCHOOLS,                        )
                                                 )
        Defendant.                               )


                                         ORDER

        For the reasons explained in the accompanying Memorandum, the following Motions for

Summary Judgment are hereby DENIED: the Motion for Summary Judgment filed by the

Metropolitan Government of Nashville and Davidson County d/b/a/ Metropolitan Nashville

Public Schools (“MNPS”) regarding the claims of S.C. (Docket No. 71); MNPS’s Motion for

                                             2




     Case 3:17-cv-01098 Document 102 Filed 05/06/19 Page 2 of 3 PageID #: 4165
Summary Judgment regarding the claims of Jane Doe #2 (Docket No. 76); MNPS’s Motion for

Summary Judgment regarding the claims of Mary Doe #2 (Docket No. 82); and the Motion for

Summary Judgment filed by Jane Doe #2, Mary Doe #2, and Sally Doe #2 through their

respective parents (Docket No. 87). MNPS’s Motion for Summary Judgment regarding the

claims of Sally Doe #2 (Docket No. 83) is GRANTED in part and DENIED in part. MNPS is

GRANTED summary judgment with regard to Sally Doe #2’s Count II. Sally Doe #2’s other

claims remain pending.

       It is so ORDERED.

       ENTER this 6th day of May 2019.




                                               ________________________________
                                               ALETA A. TRAUGER
                                               U.S. District Judge




                                           3




  Case 3:17-cv-01098 Document 102 Filed 05/06/19 Page 3 of 3 PageID #: 4166
